Citation Nr: 1035358	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for 
a low back disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for 
a patellofemoral syndrome (PFS) of the right knee.

4.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period prior to 
October 7, 2009.

5.  Entitlement to a rating in excess of 50 percent for PTSD for 
the period from October 7, 2009.

6.  Entitlement to an initial compensable rating for sebaceous 
cysts under the right axilla (armpit).  

7.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of concussion manifested by headaches.

8.  Entitlement to an initial rating in excess of 40 percent 
disabling for residuals of traumatic brain injury (TBI) 
manifested by cognitive impairment not otherwise specified (NOS), 
as of October 23, 2008.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006 
with combat in Iraq.  He also served with the National Guard, 
with one year, five months, and 12 days of prior active duty 
service, and more than 16 years of prior inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied service connection for 
bilateral hearing loss, but granted service connection for the 
following disabilities:  PTSD-assigned an initial 30 percent 
rating; lumbar strain-assigned an initial 20 percent rating; 
sebaceous cyst right axilla-assigned an initial 0 percent 
rating; residuals of concussion with headaches-assigned an 
initial 0 percent rating; and right knee PFS-assigned an initial 
0 percent rating.  

While the appeal was pending, the RO in a January 2008 rating 
decision granted 10 percent ratings each for the right knee 
disorder and for residuals of concussion with headaches, both 
effective the date of initial entitlement.  Subsequently, the RO 
in a November 2009 rating, granted a staged 50 percent rating for 
PTSD effective October 7, 2009, and continued the 30 percent 
rating for this condition from initial entitlement up to that 
date.  

Finally, the RO is noted to have reajudicated the residuals of a 
concussion under the criteria for traumatic brain injury (TBI) 
and assigned a separate 40 percent rating for cognitive disorder 
not otherwise specified (NOS) effective October 23, 3008, and 
continued a separate 10 percent rating for the headaches (also as 
residual of TBI) in a June 2009 supplemental statement of the 
case.  

A Veteran is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, these recently 
increased claims remain before the Board.  The Board has 
classified the issues on the issue page to reflect these 
increases.  

In July 2010, the Veteran submitted a waiver of Agency of 
Original Jurisdiction (AOJ) review of the July 2009 VA audiology 
examination which was conducted after the most recent 
adjudication of this issue was done in June 2009.  This evidence 
contains information relevant only to the claim for hearing loss, 
thus the remaining issues on appeal may be considered, despite 
this evidence not having been reviewed by the RO in addressing 
the remaining issues.  Likewise the VA PTSD examination of 
November 2009 which was reviewed by the RO in its November 2009 
rating decision that granted a staged increased rating, was not 
reviewed by the RO in the other remaining issues on appeal, but 
there is no prejudice to the Veteran as this examination is 
relevant only to the PTSD claim.  Thus the Board may proceed to 
adjudicate these issues.  See 38 C.F.R. § 20.1304 (2009).

The appeal of the issues of entitlement to an initial rating in 
excess of 10 percent for residuals of concussion manifested as 
headaches and in excess of 40 percent for cognitive disorder not 
otherwise specified (NOS) effective October 23, 3008, are 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.




FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving in 
combat.

2.  The preponderance of the evidence reflects that there is no 
current bilateral hearing loss disability.

3.  The competent medical evidence shows the Veteran's service-
connected lumbosacral spine disorder, which includes evidence of 
back pain, spasm and limitation of motion, does not result in 
limitation on forward flexion of the thoracolumbar spine to 30 
degrees or less, and does not result in favorable ankylosis of 
the entire thoracolumbar spine shown.

4.  The Veteran does not have intervertebral disc syndrome.

5.  The veteran's service-connected right knee disability, to 
include PFS, was manifested by objective evidence of pain on 
motion, with no evidence of recurrent lateral instability and no 
evidence of compensable limitations of motion.  

6.  X-ray reports do not reflect evidence of arthritis of the 
right knee.

7.  From initial entitlement and up through and including October 
7, 2009, the impairment from the Veteran's service-connected PTSD 
most closely approximates occupational and social impairment with 
reduced reliability and productivity, but not with deficiencies 
in most areas.

8.  For the period from October 7, 2009, the impairment from the 
Veteran's service-connected PTSD most closely approximates 
occupational and social impairment with reduced reliability and 
productivity, but not with deficiencies in most areas.

9.  The Veteran's sebaceous cyst condition is manifested by 
recurrent superficial cysts under the right armpit, with no 
scarring; it is not shown to resemble deep acne or an eczema 
covering between 5 percent and 20 percent of the entire body, or 
between 5 percent and 20 percent of exposed areas affected; nor 
is there evidence that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  The criteria for an initial rating in excess of 20 percent 
for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5239 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for a right knee disorder, to include PFS, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2009).

4.  The criteria for a 50 percent rating for PTSD are met for the 
period from initial entitlement up to October 7, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2009).

5.  The criteria for a rating in excess of 50 percent for PTSD 
are not met as of October 7 2009.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2009).

6.  The criteria for an initial evaluation in excess of 0 percent 
for sebaceous cysts of the right axilla are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.118, Diagnostic Codes 7806, 7828 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, the Veteran's claim on appeal was received in May 
2006, and a duty to assist letter was sent in a June 2006 prior 
to the December 2006 adjudication of these claims on the merits.  
This letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, and of his and VA's respective duties.  
Additional notice pertinent to the PTSD claim was sent in October 
2009 prior to the RO readjudicating this matter in a November 
2009 rating action.  

For all claims except for the issue of service connection for 
bilateral hearing loss , the Veteran is challenging the initial 
evaluation assigned following the grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  (Once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no further 
notice is needed.

The duty to assist letter, specifically notified the Veteran that 
VA would obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from his 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for him.  
The Veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim so 
that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in May 
2008, July 2009 and November 2009, and included review of the 
claims folder and examination of the Veteran.

The Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  Such notice was provided in the June 2006 letter.

For the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).

II.  Service Connection for Hearing Loss 

The Veteran contends that he has hearing loss, as a result of 
acoustic trauma sustained in combat.  

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including sensorineural 
hearing loss, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

The Veteran's preservice records from the National Guard reflect 
that his hearing measured within the VA standards for normal 
hearing in examinations done in June 1983, June 1985, April 1987, 
and November 1989, with the accompanying reports of medical 
history negative for history of hearing loss or ear trouble.  

His audiograms from active service in January 1985 and May 2006 
were also within normal limits.  His service treatment records do 
show that he was injured by an improvised explosive device (IED) 
that his convoy struck in July 2005, which resulted in back and 
head injuries.  However there were no findings or complaints of 
hearing loss following this incident.  He is noted to have 
reported having ringing ears in a May 2006 Post Deployment 
Questionnaire, which also cited being often exposed to loud 
noises.  He is noted to be service connected for tinnitus.

The report of a June 2006 VA record noted a history of complaints 
of hearing loss consistent with age and history, but no actual 
testing of hearing was done.  His ears were clear and intact.  

A July 2006 VA general medical examination noted the Veteran to 
report a hearing problem.  No further evaluation of this 
complaint was made in this examination.  

The report of an August 2006 VA audiological examination did not 
include claims file review.  A history of noise exposure from IED 
explosions was noted.  Audiological evaluation revealed the 
following measurements at 500, 1000, 2000, 3000 and 4000 Hertz:  
Right ear 15 decibels, 15 decibels, 10 decibels, 10 decibels and 
10 decibels.  Left ear 15 decibels, 15 decibels, 10 decibels, 15 
decibels and 15 decibels.  CNC was 96 for right ear and 100 for 
left ear.  

The record from a February 2007 primary care initial visit noted 
complaints of hearing loss with no audiological examination.  Ear 
examination revealed clear canals and normal TM.  

A September 2007 polytrauma consult mentioned complaints of 
hearing deficit which was examined by audiology.  

A January 2008 audiological consult revealed that tests were done 
which showed normal hearing in both ears and normal TM, middle 
ear and cochlear function.  
A December 2008 audio consult noted some problems with the 
Veteran 
comprehending or processing speech and that he was not hearing 
high frequency sounds by the Army Medical Center.  However his 
last hearing tests were noted to show normal hearing sensitivity.  
Test results revealed that otoscopy was within normal limits and 
that hearing and comprehensive audiometry were within normal 
limits.  Word recognition was excellent bilaterally.  

A July 2009 VA audiological examination reviewed the records in 
the claims file and noted that audiological examinations from 
October 1983, June 1985, April 1987, January 2005, May 2006, 
September 2006, and January 2008 all showed hearing within normal 
limits.  He was noted to have been injured by IED explosion with 
TBI and complaints of hearing difficulties since service.  
Audiological evaluation revealed the following measurements at 
500, 1000, 2000, 3000 and 4000 Hertz:  Right ear was 10 decibels 
throughout all frequencies.  Left ear was10 decibels throughout 
all frequencies except for 15 decibels at 4000 Hertz.  CNC was 98 
percent for right ear and 96 percent for left ear.  The summary 
was normal hearing in both ears.  The examiner noted that she was 
asked to evaluate the Veteran for a possible auditory processing 
disorder but suggested that this was outside of her area of 
expertise.  The Board notes that it is separately addressing and 
developing the matter regarding a possible auditory processing 
disorder in the remand portion of this decision, and it is not a 
part of the hearing loss claim.  Thus this examination is 
adequate for the purpose of ascertaining whether the Veteran has 
a hearing loss disability affecting both ears.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for hearing loss.  In order to grant service 
connection for hearing loss disability, hearing loss must be so 
severe as to constitute a disability as defined by 38 C.F.R. § 
3.385.  Here, the records show that the Veteran does not have 
hearing loss so severe as to meet the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385.  Of note, most recently the 
results from the July 2009 VA audiology examination showed that 
the Veteran's hearing loss was not so severe as to meet the 
criteria for a hearing loss disability.  There is no medical 
evidence subsequent to this examination that suggests the 
presence of a current hearing loss disability.  Without hearing 
loss that rises to the level of a disability under 38 C.F.R. § 
3.385, the claim for service connection for hearing loss must be 
denied.  

In addition to the medical evidence, the Board has considered the 
Veteran's assertions advanced to support this claim.  The Veteran 
is competent, as a layperson, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, while the Veteran may sincerely believe that he 
has a current hearing impairment that is related to service, as a 
lay person, he is not competent to render a medical diagnosis or 
etiological opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In this matter there 
is no current hearing loss disability, thus service connection is 
not warranted.

The preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a bilateral hearing 
loss for the reasons described above.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. § 
4.1 requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"staged ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where 
the evidence contains factual findings that demonstrate distinct 
time periods in which the service- connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.



A.  BACK-factual background and analysis

The Veteran contends that his lumbar spine disability is more 
severe than currently evaluated.  

The report of a June 2006 VA record noted the Veteran to report 
multiple injuries from his recent Iraq service, with combat 
injury following an IED explosion.  His back was noted to have 
pain after the IED explosion that threw his vehicle around with 
him in it.  The Veteran denied any numbness or weakness of the 
arms or legs.  Examination revealed his back to be slightly 
tender in the lower dorsal area, but with no marks or lesions, 
and range of motion was good.  He was assessed with back pain.  

On VA general medical examination in July 2006, it was noted that 
the Veteran currently worked in food services in a correctional 
facility.  Subsequent records and examination reports up through 
and including in 2009 reflect that he continued to work at this 
occupation on a full time basis.  His history included injuries 
to his back in service.  He was noted to have normal posture and 
steady gait.  Musculoskeletal examination revealed normal muscle 
bulk and strength in his upper and lower extremities.  He was 
assessed with residuals of back trauma.  

On VA orthopedic examination in August 2006, the examiner noted 
that the Veteran's back still bothered him since the injury in 
Iraq.  Pain was always present.  It was mostly uncomfortable, but 
worsened with lifting.  He treated with over the counter 
medication and stretching.  He had no true flare-ups and no 
associated numbness.  He walked unaided and could walk over two 
miles.  He had no history of falls.  He was able to work but did 
have to limit his lifting due to discomfort.  He worried about 
being able to respond to emergencies due to the nature of his 
work in prison.  He did not miss any work due to his back.  His 
activities of daily living were only limited in riding a bicycle.  
Examination of the spine showed normal gait, and he could heel 
toe walk.  He had no abnormality or spasms of the back.  Range of 
motion measurements, taken three times, showed flexion to 55, 35 
and 45 degrees.  Extension was to 26 and 30 degrees.  Left 
lateral flexion was to 27 degrees and right lateral flexion was 
to 22 degrees.  Left and right rotation were to 30 degrees.  He 
had no sensory deficits.  Straight leg raise was negative.  X-
rays showed a questionable mild compression fracture of T11 and 
T12.  However MRI of the lumbar and thoracic spines were 
negative.  No true flare-ups were shown.

A February 2007 primary care initial evaluation noted complaints 
of pain in the back with no significant physical findings.

A December 2007 follow up for TBI complaints noted complaints of 
back pain but did not further examine the back.  However a 
physical medicine consult from the same month revealed that he 
was issued a back brace.  

A September 2007 polytrauma consult gave a history of back pain 
but no radiation to the lower extremities.  This seemed to be due 
to a compression fracture of the thoracic spine.  Examination 
revealed normal motion in both lower extremities.  His back had 
no pain on palpation but did have some reproduction of pain to 
percussion of the mid to lower thoracic area.  His back pain was 
deemed likely due to compression fracture.   

A May 2008 VA spine examination included review of the claims 
file and records.  His back was noted to not cause time lost from 
work or interfere with activities of daily living.  There were no 
incapacitating episodes.  There were also no neurological 
symptoms affecting the bladder, bowels, or extremities shown.  
There was no radiation or numbness.  He had pain but no fatigue, 
decreased motion, stiffness, weakness, spasms or flare-ups.  
There was no evidence of intervertebral disc syndrome and used no 
devices or aids.  Examination was negative for spasm, atrophy, 
guarding, pain on motion, tenderness, and weakness.  His posture 
was normal, and position was symmetrical.  His gait was normal 
and there was no abnormal spinal curve.  His strength and sensory 
examination was within normal limits.  Knee and ankle jerk were 
normal.  Range of motion was 90 degrees flexion with pain 
starting at 50 degrees.  Extension was 20 degrees with pain at 10 
degrees.  Lateral flexion in both directions was 25 degrees with 
pain at 10 degrees.  Rotation in both directions was 40 degrees 
with no pain.  There was no Lasgues sign and vertebral fracture 
was deemed not a claimed condition.  The MRI was noted to show a 
normal spine.  The earlier X-ray was noted to question a mild 
compression fracture but these were not found on MRI which is the 
more sensitive test.  The diagnosis was thoracolumbar strain with 
residuals.  

An August 2008 general medical note noted that the Veteran 
continued with back discomfort, with various medications 
recommended.  The back pain was said to be unchanged from before.  

A May 2008 primary care follow up noted that papers were to be 
filled for deployment status.  He reported right knee pain and 
back pain, as well as PTSD and depression and TBI.  

A June 2008 orthopedic consult noted complaints of daily back 
pains.  Examination revealed normal gait, with full forward bend 
and 40 degree bend.  Straight leg raise was tender at T10 
midline.  There was no spasm.  X-ray of the spine showed small 
spurs but no fracture seen.  The impression was early DJD of the 
spine, and overweight.

The Veteran has been rated 20 percent disabling for his back 
disorder which is classified as degenerative disc disease and 
spondylolithesis and the RO has rated this under 38 C.F.R. § 4.71 
a Diagnostic Code 5237, for lumbosacral or cervical strain.  The 
Board will consider all pertinent Diagnostic Codes.

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  In this matter, the preponderance of the evidence does not 
show the Veteran to have an intervertebral disc syndrome, but 
rather his symptoms most closely resemble that of a lumbar 
strain.  The questions of whether the Veteran has a vertebral 
fracture have been resolved, with the more accurate tests deemed 
to be MRI, which is negative for fracture or other intervertebral 
disc syndrome.

Lumbar or cervical strain is evaluated under the General Rating 
Formula.

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 30 
percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, 5237 (2009)).  

Any associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

As noted above, the Veteran's back disorder does not fit the 
criteria of Diagnostic Code 5243, intervertebral disc syndrome.  
Thus there is no need to consider whether evaluation is 
appropriate  under the Formula for rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes.  In any event, there 
are no such incapacitating episodes shown, nor are there any 
neurological manifestations from the back disorder shown, which 
would warrant separate evaluations.  

Thus the only question in this matter is whether the Veteran's 
lumbar spine disorder meets the criteria for an increased, 40 
percent, rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  In this case, the preponderance of the 
evidence is against such a rating.  The evidence fails to show 
that his forward flexion is limited to 30 degrees or less, nor is 
his spine shown to be ankylosed.  Most recently, his range of 
motion was measured to be to 90 degrees of flexion, limited by 
pain to 50 degrees in the May 2008 VA examination, and was to 40 
degrees in the June 2008 orthopedic consult.  Such findings do 
not meet the criteria for the next higher rating.  Elsewhere, the 
records as discussed above do not show findings that would 
warrant a 40 percent rating under the applicable criteria, even 
on consideration of repetitive use, and flareups.  Thus the 
preponderance of the evidence is against a rating in excess of 20 
percent for the Veteran's low back disorder.    

B.  RIGHT KNEE-factual background and analysis

The Veteran contends that his right knee disability is more 
severe than currently evaluated.  

The report of a June 2006 VA record noted that his right knee was 
injured when running with spontaneous subluxation of the patella.  
He was currently able to walk on his knee and use it but any 
extended use caused increased aching and a pain beyond the usual 
general ache.  He also had an audible and palpable click from the 
top of the patella that was painful.  Examination revealed a very 
palpable clear click at the top of the right patella but motion 
was not reduced nor was there palpable ecchmosis or swelling.  
Ligament examination was stable and totally normal.  He had no 
pain or tenderness.  The assessment was injury to right knee.

On VA general medical examination in July 2006, it was noted that 
the Veteran's history included injuries to his right knee in 
service.  He was noted to have normal posture and steady gait.  
His musculoskeletal examination showed normal muscle bulk and 
strength in his upper and lower extremities.  Referral was made 
to the orthopedic examination.  He was assessed with 
patellofemoral syndrome (PFS) of the right knee.  An orthopedic 
consult of the knee from the same month noted that he had pain in 
his knee and was diagnosed with PFS.  This bothered him in 
corrections work.  He could no longer ride trail bikes because of 
his knee.  He denied popping or clicking.  He also had history of 
an ankle injury of the same leg and examination showed that foot 
was slightly rotated compared to the left.  He had normal gait 
and the right knee had no effusion.  The patella was rotated 
laterally and no subluxation could be performed.  He had no 
apprehension sign and no crepitus beneath the patella on motion.  
He was diagnosed with right knee PFS.

On VA orthopedic examination in August 2006, the right knee 
problem was noted cause constant pain and some weakness.  He had 
stiffness at the end of the day and swelling at times.  There was 
occasional giving way and pain under the patella.  Treatment was 
with Feldene and exercises.  He had no true flare-ups.  He had 
increased pain on prolonged sitting.  He used no assistive 
devices.  He missed no work.  As with the back, he reported 
difficulties responding to work emergencies due to his knee.  He 
also had increased pain if using his knees to lift.  He was 
limited from bicycling and did no running.  Examination of the 
right knee showed no tenderness or swelling, with normal 
contours.  Range of motion was 0-117 degrees, and 0-121 degrees 
on repeat.  He had normal stability including on ligamentous 
testing.  He had negative McMurrays and internal and external 
rotation.  There was an audible patellofemoral clunk on flexion 
and extension of the right knee not heard on the left.  No pain 
was shown on stress patellofemoral motion.  X-ray of the right 
knee was normal.  The diagnosis was right knee PFS.  No true 
flare-ups were shown.

A February 2007 primary care initial evaluation noted complaints 
of pain in the right knee with no significant physical findings.

A September 2007 polytrauma consult gave a history of knee pain, 
with findings of some tenderness of the right knee from apparent 
PFS and mild discomfort on grinding of the patella on condylar 
groove, with no laxity.  Range of motion was normal.  He was 
assessed with PFS.  He was advised to use a brace and taping 
along with physical therapy and medication.  

The VA examination of the right knee from May 2008 noted right 
knee pain on standing or walking after sitting any length of 
time.  He was able to run or walk an unlimited distance.  His 
knee did not lock or swell or give way.  He did have crepitus on 
motion.  The course since onset was stable.  He took Naproxen for 
this and other orthopedic problems.  There was no deformity, 
locking, effusion, flare-ups, swelling, heat, redness 
instability, giving way, stiffness or weakness.  There was pain.  
While the Veteran gave a history of dislocation from the IED 
injury the examiner could find no record of such.  He lost no 
time from work from the knee.  Examination revealed minimal 
crepitation on full flexion.  Range of motion was 0-145 degrees 
with no significant pain and no additional loss of motion on 
repetitive use.  X-rays were normal.  The diagnosis was PFS right 
knee with residuals.

A June 2008 orthopedic consult noted occasional clicking of the 
right knee with no pain.  Examination showed full range of motion 
of the knee with no effusion and 1+crepitus.  Ligaments were 
intact.  X-ray of the knee was negative.  

Throughout this appeal the RO is noted to have evaluated the 
Veteran's right knee disorder by analogy under the criteria for 
bursitis.  Bursitis is rated on limitation of motion of the 
affected parts as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  The Board will consider all pertinent 
Diagnostic Codes.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic Code 
5003.  Diagnostic Code 5003 notes that in the absence of 
limitation of motion, rate as below:  20 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note (1) under Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will not 
be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 
5261, extension limited to 5 degrees receives a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 percent 
rating.

Limitation of flexion of the leg is addressed in Diagnostic Code 
5260.  Flexion limited to 60 degrees warrants a noncompensable 
rating, flexion limited to 45 degrees warrants a 10 rating, 
flexion limited to 30 degrees warrants a 20 rating and flexion 
limited to 15 degrees warrants a 30 rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2006).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  The 
ratings are based on whether the impairment is slight (10 percent 
disabling), moderate (20 percent disabling), or severe (30 
percent disabling).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when 
radiologic findings of arthritis are present, a veteran whose 
knee disability is evaluated under Diagnostic Code 5257 or 5259 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators of 
pain.    

VA General Counsel held that separate ratings under Diagnostic 
code 5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for a 
disability of the same knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  
VA Fast Letter 04-22 further clarified this General Counsel 
decision and noted that all VA examinations must record range of 
motion findings for flexion and extension.  VA Fast Letter 04-22 
also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still 
be considered and that objective evidence of pain on motion must 
still be considered if there is compensable limitation of flexion 
and extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a rating in excess of 10 
percent disabling for the Veteran's right knee PFS.  This 
disorder has been rated under Diagnostic Code 5019 for bursitis, 
which in turn is rated as though it were degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019.  Thus the Board must 
first consider whether a rating in excess of 10 percent is 
warranted for loss of motion.

Repeatedly the evidence since initial entitlement has shown the 
right knee to have noncompensable limitations of ranges of motion 
on flexion and extension, even on consideration of repetitive 
use, and flareups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  Thus a rating in excess of 10 percent disabling 
is not warranted based on loss of motion either on flexion or 
extension, and consideration of separate ratings under diagnostic 
Codes 5260 and 5261 pursuant to VAOPGCPREC 9-2004 is not for 
application in this matter.

The knee is also not shown by objective evidence to have 
occasional incapacitating exacerbations.  There is no medical 
evidence of such in the medical records and the most recent VA 
examination of May 2008 revealed the Veteran to provide no such 
history, as he lost no time from work due to the knee.  Thus a 
rating in excess of 10 percent is not warranted for the right 
knee disorder under Diagnostic Code 5003 for arthritis without 
loss of motion based on incapacitating episodes.

While the right knee has been rated by analogy to bursitis under 
5219, which in turn is rated by analogy to arthritis, the Board 
finds that in this matter, where there is no X-ray evidence of 
arthritis for the right knee

If the right knee disorder were shown to result in a slight or 
moderate recurrent instability/subluxation, such would warrant a 
rating of 10 to 20 percent under Diagnostic Code 5257.  Here, 
however, the evidence fails to show the Veteran to have even a 
slight recurrent subluxation or lateral instability in this 
instance.  Again it is noted that testing for ligamentous 
stability on the May 2008 VA examination was completely normal 
and the examiner found no evidence of history of dislocations of 
the knee on reviewing the medical records

The Veteran is noted to have alleged problems with episodes of 
dislocations due to the IED injury, but the examiner in May 2008 
noted there was no such evidence in the record.  The Veteran as a 
lay person is competent to report as to the nature, severity and 
frequency of his symptoms.  See Layno v. Brown, 6 Vet. App. 
465,474 (1994).  However, the lack of objective medical evidence 
to corroborate his claims of such episodes, weighs negatively 
against the credibility of such claimed episodes.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay 
statements were not rendered insufficient by the absence of 
confirming medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).

Furthermore there is no evidence of the Veteran's right knee 
disorder resembling a malunion of the tibia and fibula with 
moderate knee or ankle disability, thus a rating is not warranted 
under Diagnostic Code 5262 which addresses such malunion.  
Likewise ankylosis is not shown, so a higher rating under 
Diagnostic Code 5256 is not for consideration.  Nor is there 
evidence to suggest that the right knee disability more closely 
resembles that of a dislocated semilunar cartilage with frequent 
episodes of pain, locking and effusion into the joint, precluding 
consideration of Diagnostic Code 5258.

The Board has considered whether a staged rating is appropriate 
from initial entitlement.  In the present case, however, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.  
Fenderson, supra.

The preponderance of the evidence is against a 10 percent rating 
for the Veteran's service-connected right knee disorder.

C.  PTSD-Factual background and Analysis

The Veteran claims his PTSD is more severe than the 30 percent 
initial rating in effect prior to October 7, 2009 and the 50 
percent staged rating currently in effect as of that date.  

The report of a June 2006 VA record noted that the Veteran 
reported a hard time sleeping and was much less motivated and 
more introverted since returning home.  He returned early from 
Iraq to deal with his wife's major health problems.  He worked at 
the prison and was currently involved with local military affairs 
like parades and recruitment.  He wanted a psychiatric 
evaluation.  Examination revealed he was well developed and well 
nourished and minimal distress.  He was assessed with anxiety and 
insomnia.  However PTSD screen was negative.  He was deemed to 
mainly have the relatively unusual trepidation expected of 
someone in the military on active duty, otherwise unremarkable.   

A July 2006 psychiatric consult noted the Veteran's complaints of 
sleep problems and low energy.  He also had symptoms of 
depression and irritability as well as mild anxiety.  He got 
about 4 1/2 hours of sleep and woke non refreshed.  He was more 
introverted and less social.  He was less tolerant of inmates and 
used coarse language with one but apologized.  He had no episodes 
of physical aggression.  He felt mildly depressed and once a week 
had chest pain in reaction to stress.  He also had variable 
energy and excessive appetite, with a 20 pound weight gain in the 
past month.  His interests had declined.  He used to race bikes 
but could no longer participate in physical activities he used to 
enjoy due to back and knee problems.  He had intermittent 
intrusive memories.  He was anxious and described himself as a 
worrier.  He avoided talking about Iraq and did not watch news of 
the war.  He avoided work conflicts.  He had some 
misunderstandings with his wife and was not as humorous as he 
used to be.  He felt mildly uncomfortable in crowds but could go 
to stores as needed.  He felt guilty about leaving Iraq early to 
care for his wife.  He denied any obsessions, compulsions or 
panic attacks.  Current stressors stemmed from current family 
stressors.  He also had back and knee problems.  He had no prior 
history of suicide attempts or other self harm.  There was no 
history of psychiatric treatment.  Socially he was close to his 
adoptive parents but not his sister due to his not approving of 
her living situation.  He was married 15 years with a supportive 
relationship with his wife and daughter.  He had a good work 
record, working for 11 years at the prison.  His family was his 
main support.  He had supportive coworkers.  He wanted to return 
to bicycling if his knee ever improved.  He no longer 
participated in a hunting club since he served in Bosnia.  

Mental status examination revealed he was pleasant, well 
nourished, alert and oriented times 3, casual dress, good 
hygiene, no gait unsteadiness or other abnormal movements.  His 
behavior was somewhat uncomfortable but cooperative with fair eye 
contact.  He did appear rather rigid and overly controlled, with 
constricted affect.  His speech was normal.  His thoughts were 
logical and goal oriented.  He had no flights of ideas or loose 
associations.  He denied any psychotic symptoms or 
suicidal/homicidal ideations.  While irritability was reported, 
none was present at the interview.  He had no evidence of 
obsessive/compulsive disorder or panic attacks.  He did feel 
mildly uncomfortable in social situations.  He described 
avoidance behaviors with talking or watching news on Iraq.  He 
also avoided conflict/arguments.  He did worry excessively at 
times.  He had intermittent intrusive memories of Iraq but no 
nightmares or flashbacks.  He denied hypervigilance or startle 
response.  He had intermittent feelings of depression and 
excessive guilt about returning early from Iraq.  Insight and 
judgment were good.  The impression was adjustment disorder with 
mixed anxiety and depressed mood with features of PTSD.  The GAF 
was 60.  

A July 2006 VA general medical examination noted the Veteran to 
have psychiatric symptoms of insomnia, which were referred to 
psychiatric exam.  He was assessed with PTSD.  

On a July 2006 VA PTSD examination report, it was noted that the 
main complaint was being unable to sleep a full night.  He felt 
always alert and could not relax.  He found this incapacitating 
because he could not concentrate at work.  He was always tired 
and could not function fully.  He also tried to isolate himself 
and avoided social gatherings.  He was frequently not able to 
carry on decent conversations.  He was preoccupied with memories 
of combat.  He also frequently found himself not reaching 
destinations on time because of missing the exit or losing his 
way.  He was bothered by the loss of fellow soldiers.  He was 
grateful that he was not asked to be called on to serve a 
memorial day service.  He tried to smother his memories 
frequently.  He was mostly bothered by sleep problems.  He had no 
history of prior psychiatric treatment.  Personal history was 
noted to reveal he was a high school graduate with two years 
college.  He was married 14 years with one child.  He worked as a 
cook supervisor at a prison for 11 years.  He used to race 
mountain bikes but no longer could due to knee problems.  Mental 
status examination revealed he was casually and appropriately 
dressed, cooperative and verbal with good eye contact.  His 
speech was normal and affect was constricted but appropriate.  
His mood was anxious but not irritable.  He had no suicidal or 
homicidal ideation.  He had some frustration with not being able 
to return to prior levels of function.  He had no hallucinations 
and clear sensorium.  He was oriented times 3 and had a fair fund 
of knowledge and could solve simple math problems.  He also had 
abstract thinking.  His judgment and insight were fair.  The 
assessment was PTSD with GAF of 55.  He met the criteria for PTSD 
and appeared to be manifesting signs and symptoms in the earliest 
stages.  It had already begun to impair his occupational and 
social function in a noticeable extent.  He was competent to 
handle finances.  

A January 2007 VA mental health consult noted the Veteran was 
sleeping through the night and eating well.  He sometimes felt 
depressed.  He had no suicidal or homicidal ideations.  He 
sometimes had nightmares and flashbacks.  He was also irritable 
and felt short term memory was impaired.  He got lost on familiar 
roads or forgot his errands.  He did not like to talk about Iraq.  
He only drank on special occasions.  There was no history of 
illicit drug use.  Mental status examination revealed he was 
casually and appropriately dressed, groomed, with good hygiene.  
He was alert and fully oriented, verbal, fluent and coherent.  He 
was pleasant, friendly and cooperative.  He was not anxious and 
did not look depressed.  There was no evidence of thought 
disorder.  His memory was intact and he had good intellect.  His 
insight and judgment were good and he had good impulse control.  
He was diagnosed with PTSD.  His GAF was 60.  His depression 
screen was positive, having endorsed little interest or pleasure 
in doing things and feeling down, depressed or helpless.  

A May 2007 medication management note noted a prescription change 
for PTSD and an increase in anxious feelings since the change.  
He had problems with his supervisor getting him time off for 
Reserve duty.  He slept well on the medication he was taking.  He 
exercised regularly and sometimes felt depressed.  He had no 
homicidal or suicidal ideations.  Mental status examination was 
essentially the same as that in January 2007.

An August 2007 mental health medical management record revealed 
he was doing fair and got a full night's sleep.  Depression came 
and went.  He was noted to have failed a master gunner course in 
the National Guard.  He had no suicidal ideations.  Mental status 
was similar to that in the other records from 2007.  An October 
2007 phone note revealed that he had just finished drills with 
the National Guard.  A November 2007 medical management record 
now showed some sleep complaints as he could no longer sleep the 
whole night like he used to since the end of September.  He had 
some increased work stress and was more irritable lately but 
depression was the same.  Mental status evaluation was the same, 
except some dysphoric signs were noted.  

A September 2007 polytrauma consult noted complaints of memory 
difficulty, problems focusing, issues with attention and problem 
solving, as well as lack of motivation and procrastination, low 
energy and sense of depression.  He had no suicidal ideations or 
easy anger or outbursts.  He did have some flashbacks and sense 
of withdrawal  There were no nightmares.  He was noted to have 
some memory difficulties and attention deficit.  He was 
recommended to see neuropsychiatry. 

The report of a May 2008 VA PTSD examination noted complaints of 
sleep difficulties since 2005.  His symptoms were the same.  He 
complaints of intrusive thoughts and difficulty falling and 
staying asleep.  He did not recall bad dreams or nightmares.  He 
had some intrusive thoughts.  He was not anxious or easily 
startled.  He was uncomfortable in large crowds.  He was 
hypervigilant.  He continued to avoid news or discussion about 
Iraq.  His history regarding no panic attacks or suicidal 
attempts was unchanged.  He currently received no psychiatric 
treatment but was followed up every 3 months and treated with 
medication.  Socially his ability to work and perform activities 
of daily living was unchanged.  He lived with his family and did 
chores.  He had a few friends but not as many as before.  He was 
working out at a gym but still could not bike.  Mental status 
examination was basically the same as previous ones.  He was 
diagnosed with PTSD and his GAF score was 55.  He was capable of 
managing his money.  The examiner noted that the Veteran 
currently worked full time, was somewhat withdrawn, had fewer 
friends, and occasionally attended church.  He had some 
interests.  He took medications with limited results.  

A February 2008 medication management record noted the Veteran to 
be taking Ambien and now slept 8 hours.  He was eating too much 
and gaining weight.  He was also depressed about a diagnosis of a 
family member.  Depression screen was positive.  In May 2008 he 
reported increased stress due to being about to be reactivated 
and deployed.  He had trouble sleeping and was down to 6 1/2 to 7 
hours a night.  He continued to deny suicidal or homicidal 
ideations but did feel depressed.  Mental status was the same as 
in prior records.  His GAF score was 60.  In August 2008 the 
Veteran was said to be sleeping better with Ambien.  

A May 2008 VA TBI examination focused primarily on cognitive 
residuals of TBI but did note some overlapping PTSD symptoms 
including noting that his mood was depressed and his affect was 
flat on mental status evaluation, but otherwise the mental status 
evaluation was essentially the same as shown in prior records and 
examinations.  He was noted to meet the criteria for PTSD.  

A July 2008 PTSD medication management record revealed his 
depression was fair and mental status revealed the same findings 
as previous findings.  He was noted to look brighter and was not 
as anxious and did not look depressed.  He had no evidence of 
psychosis or thoughts of self harm.  In October 2008 it was noted 
that he felt depressed.  Mental status examination was 
significant for dysphoria, but it was reported he smiled a few 
times.  Otherwise the findings were the same as previously. 

A February 2009 VA mental health record noted that the Veteran's 
house had caught fire the previous day and he and his wife were 
staying in a hotel.  He was doing well until this incident.  He 
felt depressed and tired.  There were no suicidal or homicidal 
ideations.  The findings on mental status examination were 
basically the same as on previous ones, except that he looked 
tired.  He was not anxious or depressed. 

An April 2009 behavioral health report noted symptoms of 
depression, and anxiety associated with PTSD, with depressive 
symptoms making it somewhat difficult to work, take care of 
things, and get along with others.  He met the criteria for PTSD 
and current depressive episode.  He reported depressive symptoms 
including trouble sleeping, fatigue, low energy, trouble 
concentrating, motor retardation, and little interest or 
pleasure.  He also had PTSD symptoms including avoidance, 
distant, foreshortened life, numbness, difficulty concentrating, 
being nervous, and being easily startled.  Another record from 
the same month noted frequent waking, nightmares, flashbacks.  He 
continued to have depressive symptoms with main concerns of 
insomnia, low energy and weight gain as reported in May 2009.  
His nightmares were noted to occur 2-3 times a week, with 
significant sleep disruption which lead to fatigue and depression 
the following day.  He was also hypervigilant particularly when 
driving and noting items on the side of the road.  He avoided 
talking about the war and felt detached from civilians.  He used 
to be more active in community events prior to service.  He took 
medication for sleep.  Findings on mental status examination were 
again similar to findings on previous ones, although his affect 
was mildly constricted and his thought function was mildly 
disorganized.  He was assessed with PTSD, relatively stable on 
current medication.  

The Board notes that October 7, 2009 is the effective date of a 
staged increase to 50 percent for PTSD, based on a lay statement 
the Veteran submitted on that date, alleging an inability to 
sleep without pills, which the RO erroneously accepted as a claim 
for increase, despite this issue having been pending on appeal at 
the time.  

The report of a November 2009 VA PTSD examination noted that the 
Veteran reported an easing of mood and anxiety symptoms 
responding to current medications.  Socially he was married since 
1991 with a 17 year old daughter.  He was close to both.  Leisure 
activities were limited due to work.  His mental status 
examination continued to show that he was clean and neatly 
groomed with no evidence of hallucinations, inappropriate 
behavior or other evidence of thought disorder or panic attacks.  
He was noted to be fatigued and tense.  His speech was 
spontaneous, soft or whispered, clear and coherent.  He continued 
to be cooperative and attentive, but his affect was constricted.  
His mood was anxious and dysphoric.  He reported significant 
attention and concentration problems.  He was oriented times 3 
and his remote memory was normal.  Recent and immediate memory 
were mildly impaired.  He continued to have no evidence of 
homicidal or suicidal ideations.  He had good impulse control and 
was able to do activities of daily living.  He continued working 
full time at the same job, and had no time lost from work in the 
past 12 months.  He was diagnosed with PTSD and his GAF was 55.  
The extent of the impairment was significant emotional distress 
and periods of withdrawal.  

His symptoms were summarized as significant sleep disturbance, 
fatigue, nightmares, reexperiencing trauma, anxiety, worry, 
depressed mood, irritability, anger, relational conflict, social 
avoidance and cognitive problems.  His mood symptoms (depression) 
appeared to be due to PTSD and have also contributed to 
occasional problems in interpersonal function and social 
withdrawal.  He did not have total occupational or social 
impairment.  He did have some deficiencies in judgment, thinking, 
family relations, work, mood, school.  He had significant 
attention and short term memory problems.  There was no effect on 
work or family but he did have mood problems with episodic 
moodiness and dysphoria.  He also had reduced reliability from 
PTSD symptoms.  His GAF of 55 was of current moderate intensity 
of symptoms.  

PTSD is both rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411.  38 C.F.R. § 4.130 (2009).  A 
30 percent rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self- care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9403.  

A 50 percent rating is assigned under when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF scores 
of 61 to 70 are indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job). Id.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

In sum, based on the medical and lay evidence available, the 
Board finds the evidence shows that the Veteran's PTSD disability 
picture more closely resembles the criteria for a 50 percent 
rating from the date of initial entitlement through October 7, 
2009.  The preponderance of the evidence, however, is against a 
finding that his PTSD disability warrants a rating in excess of 
50 percent disabling at any point before or after October 7, 
2009.  Accordingly, by this decision, the Board grants an 
increased rating to 50 percent for the initial period and denies 
an increased rating beyond 50 percent for the period after 
October 7, 2009.  

With regard to the initial rating prior to October 7, 2009, the 
evidence shows that since initial entitlement, the Veteran has 
occupational and social impairment with reduced reliability and 
productivity due to PTSD symptoms such as sleep problems, 
depression, anxiety, irritability, and intermittent intrusive 
memories, with avoidance of reminders of his trauma.  Such 
symptoms are repeatedly shown to result in social withdrawal, and 
as early as the June 2006 VA examination, and were described as 
noticeably impacting his social and occupational function.  His 
GAF scores from initial entitlement prior to October 7, 2009 were 
noted to range from 55 to 60, which are consistent with the 
moderate symptoms shown by the Veteran.  

The Board has considered the possibility of an even higher rating 
(both before and after October 7, 2009; however, the 
preponderance of the evidence does not reflect that the symptoms 
more closely resemble the criteria for a 70 percent rating at any 
point during this appeal, to include on or after October 7, 2009.  
There is no evidence that his service connected psychiatric 
disability results in social and occupational deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as contemplated by the 
criteria for a 70 percent rating as described above.  

The evidence, to include the findings from the most recent VA 
examination of November 2009, are noted to be absent for the 
following: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); and inability to establish and maintain effective 
relationships.  These are the symptoms itemized in the criteria 
for an even higher rating.  

To the contrary, the Veteran was repeatedly shown to be well 
oriented, cooperative, with normal dress and hygiene, throughout 
the course of this appeal, including on or after October 7, 2009.  
He was noted to consistently deny any homicidal, obsessional or 
psychotic thoughts.  The November 2009 examination noted an 
easing of anxiety and mood symptoms due to medications.  Socially 
he had been married long term with a good relationship with his 
wife and child.  He also continued to work full time.

In sum, the evidence is shown to support a 50 percent rating for 
PTSD from initial entitlement up to October 7, 2009.  As of that 
date, the preponderance of the evidence is against a rating in 
excess of 50 percent disabling for PTSD.  

D.  CYSTS UNDER RIGHT AXILLA-History and Analysis

The Veteran contends that his cyst condition is more severe than 
currently evaluated.  

VA records from June 2006 revealed he was screened for 
rash/lesion, with boils under his arm noted.  He had a history of 
occasional boils treated with keflex.  Also a vitiglious rash 
mostly on his hands was noted.  He was assessed with vitiligio 
which was congenital.  

The report of a July 2006 VA general medical examination noted 
the Veteran's skin to have five lumps in the right axilla since 
August 2005 with the lumps consistent with sebaceous cysts.  He 
was assessed with recurrent sebaceous cyst.  

A January 2007 note revealed that he was seen for skin rash, 
persistent popular or nodular, and that he had MRSA and was 
taking antibiotics.  A February 2007 primary care note revealed 
no rash or lesion on examination.  A May 2007 medication 
management note was significant for his reporting a persistent 
popular rash followed by dermatology.  

A May 2008 VA examination of the cyst noted a history of several 
incidents when he had papules under the right axilla.  The doctor 
found a notation from December 2005 with diagnosis of 
furunculosis made at the time, and treated with Keflex.  
Subsequent records and examinations showed no signs of lesions.  
He had been diagnosed with sebaceous cysts in the axilla by 
examiners even though there was no cysts or other pathology 
found.  He stated that he had MRSA that is drug resistant in the 
left Axilla and occasionally in the left groin.  He said that one 
was noted by primary care in his left axilla last week.  It was 
drained, but he was given no antibiotics.  He indicated that last 
evening he noted an infected furuncle in his left groin from 
which he was able to express some pustular material and had a 
future appointment later this week to follow up.  He thought last 
week he may have had a 100 degree fever.  He currently had no 
treatment for this condition and the examiner saw no treatment of 
the axilla since 2005.  Examination showed the axilla was normal 
with no sebaceous cysts or masses in the axilla noted.  The 
diagnosis was no lesions found in the right axilla.  

A May 2008 social work note revealed that the Veteran reported a 
persistent popular rash or nodular rash and commented that he had 
MRSA saying "I am infected now."

In December 2008 the Veteran was seen for a boil under the right 
armpit.  He said he gets them often and reported a history of 
being diagnosed with MRSA.  A large firm area was noted under the 
right armpit with no drainage noted.  The physician's note from 
December 2008 indicated that he had a history of 4-5 episodes of 
boils in the armpit and groin diagnosed as MRSA. His treatment 
was by a local physician.  He had this current boil for 3-4 days 
with swelling and pain in the armpit area.  He had no fever or 
chills or other symptoms.  Examination revealed a red, warm, 
tender swelling in the right armpit 1.5 inches in diameter.  The 
assessment was abscess with no soft area yet.  The history of 
MRSA was noted and bactrim was ordered.  Thereafter there are no 
subsequent records of recurrence of the boil.  

The Veteran is presently assigned a 0 percent evaluation for his 
skin problem under 38 C.F.R. § 4.118, Diagnostic Code 7828 (for 
rating acne).  He has also been rated under Diagnostic Code 7805, 
however the record is absent for any evidence of scars, therefore 
this Diagnostic Code is not applicable.  

The regulations for evaluating disorders of the skin were changed 
effective October 23, 2008, but only apply to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 - 54712 (September 23, 2008).  As the Veteran 
filed his claim in May 2006, the revised regulations do not apply 
to the Veteran's claim.  In any event, Diagnostic Code 7828 
remained unchanged after the revision.

Under Diagnostic Code 7828, a 0 percent evaluation is assigned 
for superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent.  A 10 percent evaluation is warranted for 
deep acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck, or; deep acne other 
than on the face and neck.  A 30 percent evaluation is warranted 
for deep acne (deep inflamed nodules and pus-filled cysts) 
affecting 40 percent or more of the face and neck. Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), depending on the predominant 
disability.

None of the medical evidence demonstrates that the Veteran's 
sebaceous cysts more closely resemble that of a deep acne.  In 
fact, the most recent VA examination of May 2008 was negative for 
any cysts or residuals, and the record of treatment from December 
2008 showed a small boil in the armpit which was treated with 
antibiotics, and no followup evidence showing recurrence.  Thus, 
he is not entitled to a compensable (greater than 0 percent) 
rating under Diagnostic Code 7828.  The condition also is not 
described as disfiguring the head, face, or neck under Diagnostic 
Code 7800.  Additionally, ratings for scars under DC's 7801 to 
7805 are not applicable, as the records show no scarring 
associated with this condition.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (effective prior to October 23, 
2008).

There has consistently been no significant impairment associated 
with the sebaceous cysts affecting the right axilla throughout 
the appeals period, or at least nothing that would warrant a 
compensable rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable. 

The Board has also considered whether a higher rating could be 
warranted under Diagnostic Code 7806, for the evaluation of 
dermatitis or eczema.  This Diagnostic Code provides that, if the 
skin condition covers an area of less than 5 percent of the 
entire body or exposed areas affected, and no more than topical 
therapy is required during the past 12-month period, a 
noncompensable rating is warranted.  If at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected; or if 
intermittent systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period, a 10 
percent rating is warranted. A 30 percent rating requires 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of six weeks or more, but not constantly, 
during the past twelve-month period. Finally, a rating of 60 
percent under the revised criteria is warranted when the 
condition covers an area of more than 40 percent of the entire 
body or when more than 40 percent of exposed areas affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were required 
during the past twelve-month period. 38 C.F.R. § 4.118.

The above described evidence fails to show that his sebaceous 
cyst condition affects at least 5 percent, but less than 20 
percent, of the entire body.  It also fails to show the condition 
impacts at least 5 percent, but less than 20 percent, of exposed 
areas affected.  There is also no evidence that intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past twelve-month period.  While 
he was prescribed antibiotics in December 2008, with the 
exception of this episode, the evidence did not show treatment 
for this condition including with antibiotics, as pointed out by 
the examiner in the May 2008 examination.  Thus a compensable 
rating is also not warranted under the Diagnostic Code 7806.  

For the above reasons, the Board finds that a compensable rating 
is not warranted for sebaceous cysts of the right axilla.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made. The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected disabilities of his knee, back, PTSD, or cyst 
condition caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities.  The 
service-connected conditions have not necessitated frequent 
periods of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular schedular 
rating criteria in this case adequately compensates the Veteran's 
symptoms from his orthopedic complaints, including pain, 
restricted motion, and incapacitating episodes, as well as his 
social and occupational limitations caused by PTSD, and the 
noncompensable findings from his skin condition.  

There is no evidence of frequent or lengthy periods of 
hospitalization shown to be due to his knee, back, PTSD, or cyst 
condition in the records.  In fact, the records show no such 
hospitalizations for these conditions.  The Veteran is also not 
shown to have marked interference with employment due to his 
disabilities.  As shown in the records, he has worked long term 
for the same employer, without interference in his employment 
shown.  The Veteran's service-connected condition are indeed 
disabling, but the degree of disability is contemplated by the 
schedular ratings assigned.

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation for 
the above described service- connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any 
period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent for a 
low back disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a 
patellofemoral syndrome (PFS) of the right knee is denied.

Entitlement to an initial rating of 50 percent, and no more, is 
granted for the period prior to October 7, 2009, subject to the 
laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for PTSD as of 
October 7, 2009 is denied.

Entitlement to an initial compensable rating for sebaceous cysts 
of the right axilla is denied.

REMAND

The Board finds that is necessary to remand the issue of 
entitlement to an increased rating for the residuals of 
concussion with headaches, which now includes an evaluation for 
cognitive disorder under the criteria for TBI since October 23, 
2008.  Of note, the RO has determined in a deferred rating of 
September 2009 indicated that the Veteran's claim for auditory 
processing disorder (which he had raised in March 2009) was a 
symptom of cognitive impairment, not otherwise specified (NOS) 
from his TBI.  The RO indicated that it had considered this 
disorder when rating the cognitive impairment.  

The RO's evaluation of the cognitive impairment from the TBI 
(shown in the June 2009 supplemental statement of the case) did 
not include consideration of such disorder, beyond the findings 
from a May 2008 VA neuropsychological evaluation which noted some 
difficulty processing verbal and nonverbal information.  In a 
subsequent VA audiological examination done in July 2009, the 
examiner was asked to evaluate the Veteran for an auditory 
processing disorder, and in response, the examiner stated that 
such an evaluation was beyond her area of expertise.  She went on 
to recommend that such an evaluation be conducted by a private 
specialist who specializes in evaluating auditory processing 
disorders in adults.  At the time of the examination, the 
examiner opined that there were no VA specialists who could 
address this situation and recommended a private specialist.  
Thus far, no effort has been made to act on this examiner's 
recommendations.

In view of the need to evaluate the nature and severity of the 
claimed auditory processing disorder as part of the Veteran's 
TBI, the Board finds that reevaluation of all the residuals of 
TBI should be conducted.  As the separate issue for headaches as 
a residual of concussion is intertwined with this matter, 
examination should also include discussion of the nature and 
severity of the Veteran's headaches.  

The Court has held that the threshold for getting an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In view of the above, the Board finds that examination is 
necessary to properly address these claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, VA 
and non-VA, inpatient and outpatient, who may 
possess any records showing treatment the 
Veteran received for service-connected TBI 
since 2009.  The Veteran should provide all 
necessary written releases for these records.  
If any of the identified records cannot be 
obtained, the AOJ should notify the Veteran 
of such and describe the efforts used in 
requesting these records.  

2.  Thereafter, the AOJ should schedule the 
Veteran for a VA TBI examination by the 
appropriate specialist (including, if 
necessary, a private specialist as described 
in the below paragraph) for the purpose of 
ascertaining the nature and severity of 
current residuals of a traumatic brain injury 
sustained in service.  The claims file must 
be reviewed by the examiner(s) and the report 
should note that review.  The current 
Compensation and Pension Examination TBI 
Examination Guidelines must be followed.  All 
indicated tests must be performed, and all 
findings reported in detail.  The examiner(s) 
should be specifically requested to identify 
all residual symptoms (including all 
subjective complaints such as headaches) that 
are determined to be related to the in-
service head injury/injuries, and determine 
the current severity of such residuals.  

The examination should also obtain an 
opinion, from a VA or private specialist 
in assessing auditory processing 
disorders in adults, in order to ascertain 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any claimed impairment of audio processing 
deficiency is related to the head injury in 
service, and if so, ascertain the severity.  
Such examiner should review the evidence in 
the claims folder, paying particular 
attention to any findings suggestive of an 
auditory processing disorder in the medical 
evidence.  

A rationale for any opinion advanced should 
be clearly stated.  If an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner should so state, 
and provide a rationale for that conclusion.

If the examiner determines that it simply is 
not feasible to respond to any of the above 
questions, then he/she should explain why 
this is not possible.  The complete rationale 
for all opinions expressed should be 
discussed, and relevant information from the 
claims file identified.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-adjudicate 
the Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


